 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDRalston Purina CompanyandInternational Unionof District 50, United Mine Workers of America.Case 25-CA-2618TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJune 30, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn April 28, 1967, Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that the allegations of the complaint per-tainingtheretobe dismissed.Thereafter, theRespondent and the General Counsel filed excep-tions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings,I conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Ralston Purina Com-pany, Corydon and Pekin, Indiana, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as modified below:Delete from paragraph 2 (a) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."iThe General Counsel excepts to the Trial Examiner's finding thatWalton's statement to employee Gray concerning Anderson's "trouble"at the Borden Cabinet Factory did not have any interfering, coercive, orrestraining effect upon the rights of Respondent's employeesWe findmerit in this exceptionWhile it is true that Anderson testified that he didnot have any trouble at Borden, this is not a relevant factor in determiningthe coercive effect on Gray Accordingly, we find that this statement con-stituted a threat in violation of Section 8(a)(1) of the ActHARRY R. HINKES, Trial Examiner: The complaintherein was issued on October 27, 1966,1 pursuant to acharge filed on September 19 by the International Unionof District 50, United Mine Workers of America, hereincalled the Union, and served upon Ralston Purina Com-pany, herein called the Respondent or Company, on orabout September 20. The Respondent is alleged to haveengaged in unfair labor practices interfering with,restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the National LaborRelations Act, as amended, as well as by the discharge ofand refusal to reinstate an employee because of his unionor concerted activities in violation of Section 8(a)(1) and(3) of the Act. By answer duly filed, Respondent admittedthe jurisdictional allegations of the complaint but deniedall other allegations.A hearing was held before me at Salem, Indiana, onJanuary 12 and 13, 1967, at which all parties wererepresented and were afforded full opportunity to par-ticipate,examinewitnesses,and adduce relevantevidence. At the hearing Respondent further admitted thesupervisory status of the two employees so designated inthe complaint. Briefs have been filed by the GeneralCounsel and Respondent and have been given carefulconsideration by me. Upon the entire record in this case,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Missouri corporation with places ofbusiness at Corydon and Pekin, Indiana, and is engagedin the manufacturing, sale, and distribution of food com-modities. During the 12 months preceding the issuance ofthe complaint, Respondent shipped from its Indianafacilities to points outside the State of Indiana and haddelivered to its Indiana facilities from States other thanthe State of Indiana goods and materials valued in excessof $50,000. The complaint alleges, Respondent's answeradmits, and I find that the Respondent is now and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent's answer admits,and I find that the Union is now and has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Respondent's OperationsRespondent raises chickens for breeding purposes, forsale as poultry meat, and for commercial egg production.Itmaintainsa hatchery at Pekin, Indiana, and aprocessing plant at Corydon, Indiana. Some of the fowlare raised on company-owned farms by employees ofIAll dateshereafter are 1966 unless otherwise noted166 NLRB No. 46 RALSTON PURINA COMPANY567Respondent and the remainder are raised by independentfarmers under contract to the Respondent.The Pekin hatchery has 8 to 10 employees who per-form duties such as grading, checking, cleaning, andtransferring eggs in the hatchery. There is a 3-member de-beaking crew that de-beaks chickens, an 8- to 10-member day service crew that vaccinates chickens andcleans coops, 3 hatchery truckdrivers who pick up eggsat the farms and bring them to the hatchery, and a spraytruck driver who sprays chicken houses with disinfec-tants and insecticides.In addition to the above, there are six bulk-feedtruckdrivers who work out of Pekin and are engaged sole-ly in the transportation of feed from the Respondent'sLouisville, Kentucky, mill to various flocks on both com-pany-owned and independent farms. These bulk-feeddrivers are dispatched out of a building that is on the samepremises as the hatchery, but a separate building not con-nected with the hatchery.Besides the processing plant in Corydon, Indiana, thereare chicken catchers and about seven live-haul driverswho operate out of Corydon. The former catch hens andload them on trucks to be taken to the processing plantand the latter drive the trucks transporting these hensfrom the farms to the processing plant. There appears tobe little contact between the live-haul drivers operatingout of Corydon and the bulk-feed drivers working out ofPekin.B.The Organizational CampaignsIn the first part of August 1966, Sam Anderson, a live-haul driver, contacted Leo Duty, International represent-ative of District 50, UnitedMineWorkers of America,about organizing the live-haul drivers at Corydon, Indi-ana.Anderson put Duty in contact with the other live-haul drivers and a meeting was held at the HoosierKitchen at New Salisbury, Indiana, during which the at-tending live-haul drivers signed authorization cards. Onor about August 17, 1966, the Union sent Respondent aletter requesting recognition for the live-haul drivers atCorydon, Indiana.Anderson then gave authorization cards to TerrenceLoftus (the employee allegedly discharged in violation ofSection 8(a)(3) of the Act) and John Porter, bulk-feeddrivers working out of the Pekin facilities of the Respond-ent.On September 4 Porter signed the authorizationcard and on September 6 he and Duty visited Loftus andLoftus signed an authorization card. These signings tookplace at the homes of the employees. Loftus in turn sawbulk-feed driver Bierly at the latter's home and had himsignan authorization card on September 8. That sameevening Duty gave Porter and Loftus some union badges.These badges were circular, about1-1/2 inches in diame-ter,and contained the following language: "I'M AUNION MEMBER-INTERNATIONAL UNIONOF DIST. 50, U.M.W.A.-ARE ? YOU." Loftuspinned a badge over the watch pocket of his trousers.The next day, September 9, Loftus approached bulk-feed driver Ray while the two were at the Louisvilleplant of the Respondent waiting to have their trucksloaded. Ray signed an authorization card while standingat the side of his truck. Loftus testified that there were"quite a few people" around at the-time but could notidentify them as persons connected with the Respondentor outsiders having business there.Loftus further testified that he drove around with Dutyto sign up bulk-feed drivers; on the evening of September7 he went with Duty to a restaurant in Borden, Indiana,to see bulk-feed driver Littrell; on the afternoon of Sep-tember 8 they went looking for Bierly's truck where thetrucks were parked on company premises; and that even-ing they went to Bierly's home. Although Loftus placedthe visit to the parking lot during the "afternoon" of the8th, Duty testified that it was in the "evening" and that itcould have been between 5 and 5:30 p.m.C.The Alleged 8(a)(1)The complaint alleges that the Respondent through itsadmitted supervisor, Robert Walton, interrogated its em-ployees concerning union membership and threatenedthem with discharge or other reprisals if they assisted theUnion. The only record evidence of these allegations isthe testimony of Elmer Gray and John Porter concerningstatementsmade by Supervisor Walton. Gray is em-ployed as a live-haul truckdriver at the Corydon facilitiesand had signed a union authorization card. He testifiedthat on September 9 between 7 and 7:30 p.m. while heand others were drinking beer at a tavern in Borden, Indi-ana, Supervisor Walton came in and asked Gray when theUnion was getting in at Corydon, to which Gray repliedthat they were to vote on it September 22. Waltonreplied, "You ain't going to do nothing but just hurt theindividuals," adding, "There will be a meter put in thetrucks so you won't be allowed to stop for a hour and ahalf or 2 hours at Pekin with a load of chickens." Waltonalso said, "Sam Anderson better watch hisself. He got introuble down at the Borden Cabinet Factory." It appearsthat Anderson had formerly worked for a Borden cabinetfactory and had testified at an NLRB hearing involvingthat employer. Anderson, however, testified that he neverhad trouble there, had voluntarily left them, and had beenasked severaltimesto return. Gray further testified thatshortly afterWalton's remark to him he noticed aspeedometer at the Corydon office.Porter testified that on or about September 12, whilehe was at a Pekin restaurant, Supervisor Walton ap-proached him and asked him, "Where did you get that[union] badge? Did you go to the zoo or something?"Walton admitted having a conversation with Gray atthe Borden tavern but stated that the main thing was adiscussion about union activities at the coalmines andthat he agreed with Gray who allegedly said he, Gray,was against it. Walton did not specifically deny the state-ments attributed to him by Gray in the latter's testimonynor was he asked about it. I credit Gray's version of thisconversation because I think it unlikely that Gray wouldinitiate a conversation aboutunionactivitieswith onewhom he recognized as a supervisor. Moreover, I find ithard to believe that Gray would utter antiunion senti-ments soon after signing an authorization card. I alsocredit the testimony of Porter which was uncontradicted.D. The Alleged 8(a)(3)The complaint charges the Respondent with the unlaw-fuldischarge of Terry Loftus, a bulk-feed truckdriverworking out of the Pekin facility.Loftus came to work shortly before 6 a.m. on Sep-tember 9. After fueling his truck, he went to a restaurantfor coffee where he found Merle Hoseapple. Loftus askedHoseapple about a job for a friend to which Hoseapple 568DECISIONSOF NATIONALLABOR RELATIONS BOARDreplied that he had nothing to do with the trucks but wasin charge of the hatchery.Loftuswas wearing his unionbadge during this conversation.Loftus was unable tostate positively that Hoseapple saw the badge since hedid not check to see if it was visible. Moreover, he mayhave worn a sweater at the time which may have coveredit.Neither man made any reference to the union badge.With respect to Hoseapple,evidence on behalf of theRespondent indicates that he has no authority todiscipline,keeps no record on his fellow employees, iscarried on the company payrolls as a "hatchery em-ployee," and does the same type of work as his fellow em-ployees Prior to becoming a night-hatchery employee inthe spring of 1966,he had been a supervisor for theRespondent in charge of the live-haul driversin Corydon.In the latter position he was paid on a salary basis. At alltimes material herein,however, he was not a supervisorof live-haul drivers but a night-hatcheryemployee.Nevertheless,he was kept on the same salary as before.The other hatchery employees, however, punch thetimeclock and earn between$145 and$1.65 per hour.Hatchery Manager Eubanks works during the day andspends an average of 4 to 6 hours per week in thehatchery at night.The night shift works 84 hours perweek.For the 78 to 80 hours during the week that Eu-banks is not at the hatchery during the night shift,Hoseapple tells that hatchery employees what to do, ac-cording to Respondent'sgeneral manager,Watson, andhas the authority to tell them what to do His instructionsto the other hatchery employees, however, are describedas casual and his duties not unlike those of the otherhatchery employeesThe employees have been in-structed to report to Hoseapple in case of an emergency.Hoseapple is admitted to be responsible for maintainingorder during the night shift and consults with the hatcherymanager on discipline.Afterspeaking toHoseapple,Loftusdrove toLouisville to pick up his first load of feedWhile there, hegot employee Ray to sign a union card,asmentionedearlier. Loftus then delivered his first load of feed, cameback to Louisville for a second load, and drove to a farmmanaged by Don Roberts.He had unloaded about a tonof feed when the delivery mechanism of the truck,referred to as an auger or stinger,jammed Both he andRoberts then tried to correct the difficulty but were un-successful. Loftus then called Supervisor Coates on thetwo-way radio. It was then around 5 p m Loftus ex-plained that the auger had jammed and that he could notget it working. Coates instructed him to bring the truckinto Pekin and haveitfixed According to Loftus, Coatesalso told him that if the mechanic could not fix it thatnight,he could deliver the load the next morning Coates,however, denies any such instructionAccording toCoates, he simply assumed that the mechanic would freethe auger quickly and that Loftus would finish thedeliverythe same night.Coates then went home around 5 15 p m , having slatedLoftus to work on the following morning Loftus in themeantime drove the truck back to the plant where it wasinspected by the mechanic who told Loftus that the augercould not be fixed for some time Loftus then replied, "Idon't give a damn if you don't get it fixed until the middleof next week," and left the plantAbout 9 p.m. Coates was called by a serviceman of theRespondent who handled the account of the farmer whohad failed to get a delivery of feed as the result of theauger breakdown.The serviceman told Coates that thefarmer's flock was out of feed.About the same time themechanic called to tell that Loftus' auger could not befixed and that the truck was parked at the plant loadedwith feed.Coates then returned to the plant and calledanother driver,Littrell,to come in and get the feed out ofLoftus' truck bymeansof bulk vaccum. Littrell workedwith Coates transferring the feed to another truck andthen delivering the feed to the farmer who needed it. Thiswork was not finished until about 2 a.m. the followingmorning, September 10. When Coates returned to theplant, he left a note for Loftus to see him in the morning.Loftus came to work on September 10 about 8 a.m.Finding the note fromCoates,he waited around untilabout 10 a.m. when he went to Coates' office. There hewas asked by Coates what had happened. When Loftussaid he did not know,Coates said "You must have bentitor damaged it," adding that"there were wood shavingson the side of the auger."Thereupon,according to Lof-tus, Coates said, "We can't have that kind of thing. I havebeen told to let you go." Loftus said,"You mean I amfired?" Coates replied, "That's right." Coates testified hetoldLoftus that since Loftus would not say anythingabout what had happened and since the damage thatresulted was quite expensive,he was not the kind of em-ployee that the Respondent wanted and that Coates had"no other thing to do but to discharge"him. Loftus thenleft but returned some 20 minutes later and asked for rein-statement.He told Coates the Company had no groundsto fire him and that he was going to notify the NationalLabor Relations Board, to which Coates replied, "TheUnion has nothing to with this."During this second con-versation,Loftus was wearing a union badge on his watchpocket,but no reference was made to it by either of themen. Coates denied seeing the union button but Loftustestified that he made sure his badge was visibleThe record further discloses that the Respondent ex-ecuted a notice of removal form on Loftus,dated Sep-tember 12, in which the reason for the discharge givenwas "unable to perform the work satisfactorily."In histestimony, however, Coates stated that Loftus was firedfor lying about the extent of the damage to the auger andfor destruction of company property As respects thefailure of Loftus to deliver the feed, it appears that CoatesexpectedLoftusto describe the damage to the auger suffi-ciently to put Coates on notice that the load could not bedelivered that night. This Loftus did not do by merelytelling Coates that the auger was jammed. As respects thedestruction of company property, it appears that otheremployees had sustained serious damage to their trucksand equipment in the past and around the same time,without incurring any disciplinary action.According toCoates, however, the other drivers did not attempt toconceal the extent and nature of the damage I concludeand find that Loftus was discharged because SupervisorCoates was displeased with the way Loftus handled theauger breakdown and specifically with Loftus' failure toreport the seriousness of the breakdown so as to haveenabled Coates to take care of the farmer's flock withoutrequiring Coates to return to the plant and work until 2a.m. to avoid serious loss.E Conclusions1.The alleged 8(a)(1)As noted previously the record discloses only two in-stances of alleged 8(a)(1) behavior The first,which oc- RALSTON PURINA COMPANY569curred on September 9 in Borden, Indiana, where Super-visorWalton told employee Gray of plans to install me-ters on trucks, was a clear threat to make working condi-tions less favorable for the drivers and was related to theunion activities at Corydon. It needs no citation ofauthority to conclude that it constituted an interferencewith the rights of employees to engage in concerted ac-tivities as guaranteed in Section 7 of the Act and was aviolation, therefore, of Section 8(a)(1). I cannot, however,reach the same conclusion with respect to Walton's otherobservation concerning employee Anderson's "trouble"at the Borden Cabinet Factory. Walton did not specifythe nature of Anderson's "trouble" and Anderson, him-self, testified that he had no trouble at that factory. I failto see how Walton's remark would have any interfering,coercive, or restraining effect upon the rights of Respond-ent'semployees to engage in concerted activities.Similarly, the second incident where Supervisor Walton,on September 12, asked employee Porter where he gotthe union badge-at the zoo or something -carries withitno threat, restraint, or other interference with an em-ployee right. At the most it is merely derisive. Derision isnot necessarily synonymous with coercion.2.The alleged 8(a)(3)Counsel for the General Counsel argues that thedischarge of Loftus violated Section 8(a)(3) of the Act.He cites the union activity of the dischargee and his wear-ing a union badge, the antiunion utterances of SupervisorWalton, and the shifting reasons advanced by theRespondent for the discharge. I conclude, nevertheless,thatGeneral Counsel has not sustained his burden ofproving that the discharge was motivated by unionanimus on the part of Respondent.First, as respects the union activity of Loftus, this ac-tivity was not "great" as suggested by the General Coun-sel.Loftus signed up employee Bierly and employee Ray.In addition, he drove around with the union representa-tive and wore a union button for 2 days before hisdischarge. This activity, which is all claimed by him or theGeneral Counsel, is hardly "great." Nor does the wearingof a badge for 2 days lend much additional weight to theGeneral Counsel's argument of great activity.The antiunion utterances of Supervisor Walton are alsoof a minimal character. I have found that only one suchstatement was a violation of the Act. It is significant thatthat statement was made once and only to one employee.Moreover, that employee was not from the Pekin facilitybut from the Corydon facility. As for Walton's remark toPorter about the badge, it should be noted that it occurred2 days after the Loftus discharge and does not indicateunion animus on the part of the Respondent at or prior tothe discharge.Perhaps the strongest argument of the General Counselinvolves the inconsistency of Respondent's explanationfor the discharge of Loftus. Certainly the differing causesgiven for the discharge by Coates and the somewhat in-consistent, if not contradictory, reason contained on thenotice of removal form raises some doubt as to the realreason for the discharge. This doubt is fortified by the factthat other drivers guilty of a similar property damagewere not reprimanded, let alone discharged. Such incon-sistency coupled with union animus on the part ofRespondent, although not extensive in this case, couldlead to a conclusion that the discharge of Loftus wasmotivated by antiunion reasons, provided, however, thatRespondent is found to have known of Loftus' union ac-tivities. It is at this point precisely that the General Coun-sel's argument fails.There is no direct affirmative evidence that theRespondent knew of Loftus' union activities. GeneralCounselargues,however, that the Respondent'sknowledge can properly be inferred. He cites as a circum-stance"Loftus'openactivityonRespondent'spremises." The record, however, does not support the ar-gument. Loftus got his union card at Porter's home andvisited Bierly at Bierly's home. Neither of these eventstook place on company premises. He secured Ray'ssignature at Respondent's Louisville mill but was unableto identify any of the people present as being connectedwith the Respondent in any way and admitted that suchobservers may have been merely local citzens. The onlytime Loftus accompanied a union representative on thePekin premises was when he and Duty went looking forBierly. Even then, however, there is no suggestion thatanyone saw him. In fact, employee Littrell, having firsttestified on behalf of the General Counsel, was recalledby the Respondent and testified that he had never heardof Loftus driving around with the union representative.Of course, wearing a union badge could conveyknowledge of union activity to an employer. In this in-stance, however, it should be noted that Loftus put on theunion badge on the evening of September 8 when he wasoff company premises. Thereafter he wore the unionbadge on the watch pocket of his trousers when he re-ported to work on September 9 and 10. There is no directaffirmative evidence that anyone saw Loftus wearing theunion button nor can I infer that result. It is true that hewore the union button when he spoke to Merle Hoseap-ple on the morning of September 9. General Counsel ar-gues that Hoseapple must have seen Loftus wearing theunion button and that his knowledge may be imputed tothe Respondent because Hoseapple was a supervisor. Ido not find Hoseapple's status as a supervisor clearlyestablished. The Act defines a supervisor as:.any individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off, re-call, promote, discharge, assign, reward, or disciplineother employees, or responsibly to direct them, or toadjust their grievances, or effectively to recommendsuch action, if in connection with the foregoing theexercise of such authority is not of a merely routineor clerical nature, but requires the use of independentjudgment.The Board has ruled that an individual to be a supervisorwithin the meaning of the Act need have only one of theindicia of a supervisor enumerated above.ResearchDesigning Service, Inc.,141NLRB 211 But thatauthority cannot be of a "merely routine or clerical na-ture."Here the evidence suggests that Hoseapple's as-signment of work to the other hatchery employees did notrequire the use of independent judgment.Assuming,arguendo,that it did and that, therefore,Hoseapple was a supervisor within the meaning of theAct, I cannot conclude that he must have seen Loftuswearing the union button. There is no direct affirmativeevidence that he saw it and Loftus testified that he did notcheck to see if the button was visible. Considering thefact that Loftus often wore a sweater which could haveconcealed the union button plus the fact that neither ofthemen made any reference to the union badge duringtheir conversation, I conclude that Hoseapple did notnotice it. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimilarly, there is nothing in the record to indicate thatanyone noticed Loftus wearing the union buttonthereafter on September 9 or 10When he went toCoates' office on September 10 in response to the noteCoates had left for him, although he was wearing theunion button there is no basis for assuming that Coatessaw it. It was only after his discharge, when Loftusreturned to talk to Coates, that Loftus stated he madesure the union buttonwas visible. It was then that Coatestold him the Union had nothing to do with discharge. Itmay be concluded therefore that Coates, and thereforethe Respondent, knew of Loftus' union activities afterLoftuswas discharged when Coates was visited thesecond time for an explanation of the discharge. This,however, sheds no light on the issue of whether theRespondentknew ofthe unionactivities of Loftus at thetime of the discharge or prior theretoFinally, counsel for the General Counsel argues thatknowledgemay be inferred from the smallness ofRespondent's operations. Smallness of operations hasbeen cited as a basis for inferring knowledge of union ac-tivities on the part of an employer,Quest-Shon MarkBrassiere Co., Inc.,80 NLRB 1149. This holding was ex-plicated by the Board inHadley Manufacturing Corpora-tion,108 NLRB 1641, 1650However, the mere fact that Respondent's plant is ofa small size, does not permit a finding that Respon-dent had knowledge of the union activities of specificemployees, absent supporting evidence that theunionactivities were earned onin such a manner, orat times that in the normal course of events, Re-spondentmust have noticed them.[Emphasissupplied.]The size of the plant therefore is only one circumstanceor factor which is to be considered in the resolution of in-ference of company knowledge Considering the minimalnature of Respondent's 8(a)(1) behavior, I cannot con-clude, despite the smallness of the operation, that theRespondent was aware of union activity at the Pekinfacility. It was, of course, aware ofunionactivity at theCorydon facility but this was the subject of an entirelyseparate campaign separately handled by the Union.There is no basis for assuming that because of union ac-tivities at one facility, similar activities were going on atanother facility, particularly when there is little intermin-gling of employees between the two facilities and norecord evidence of knowledge of the union activities ofthe live-haul drivers at Corydon on the part of Pekin bulk-feed drivers.Counsel for the General Counsel has cited two cases insupport of his position. The first isAngwell Curtain Com-pany, Inc. v. N.L.R.B.,192 F 2d 899, where companyknowledge of union activities was inferred in the "smallplant in a relatively small community " In that case,although company officials denied knowing of any unionactivity,therehad been rumors of union activitythroughout the plant for at least a month, the president ofthe company had boasted that he knew the people andtheir backgrounds to a minute detail and there wasreference to the union during the discharge interview.Moreover, the president of the company had interviewedeach employee separately to explain the company's op-position to the union after the discharge Here, however,there is no evidence of any antiunion attitude on the partof the Respondent after the discharge of Loftus exceptWalton's remark about getting a union button at the zoo,and no reference to the Union was made by Loftus ormanagement representatives prior to the discharge.The second case cited by counsel for the GeneralCounsel is even more to the point. InN.L.R.B. v. MaloneKnitting Company,andN.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880, the court dismissed theAntellcase forlack of evidence of company knowledge of union activi-ties:The smallness of the plant, or staff, may be material,but only to the extent that it may be shown to havemade it likely that the employer had observed the ac-tivityin question... This can haveno applicationtoan off-hour, off-the-premises,meeting ....[Emphasis supplied.]InMalone Knitting Company,the Respondent wasshown to have given a reason inconsistent with its previ-ous practice against its apparent interest and inconsistentwith its subsequent actions which is not unlike the situa-tion here.In addition,as in this case,there was no affirm-ative evidence that management saw the employee inhis union activity. InMalone,however, the employee ac-tivity took place openly in the plant during businesshours. That fact, coupled with affirmative proof that theemployer's reason for the discharge was false, the courtfound gave rise to an inference that some other reasonwas being concealed Furthermore, with independentevidence of the employer's union animus which thedischarge would gratify, the court concluded that it wasa fair inference that this was the true reason for thedischarge. Here, however, the facts are quite unlike thoseinMalone Knitting.Loftus' union activity was not"openly in the plant" nor was it "during business hours."The independent evidence of unionanimus onthe part ofthe Respondent here is only slight and involves a differentfacility being organized independently of the Pekin facili-ty, and having no necessary or actual connection with it.The discharge of Loftus could not "gratify" such unionanimusdirected at the Corydon live-haul drivers. See alsoVentre Packing Co., Inc.,163NLRB 540, where theBoard again inferred company knowledge of union activi-ties from the small size of the employer's plant, butwhere, in addition, the employer had engaged in"widespread unlawful interrogation of employees andother unfair labor practices," circumstances which areabsent here.Iconclude, therefore, that counsel for the GeneralCounsel has not sustained the burden of provingknowledge of union activity on the part of Respondentprior to the discharge of Loftus, without which, proof ofa discriminatory discharge for union activity is lacking. Ishall therefore recommend dismissal of the 8(a)(3) allega-tion.THE REMEDYHaving found that Respondent engaged in an unfairlabor practice when Supervisor Walton told an employeeof plans to install meters on the trucks, I shall recommendthat it cease and desist from such practices or any like orrelated practice and take certain affirmative action to ef-fectuate the policies of the Act. I shall further recommendthat in all other respects the complaint be dismissed. Thefact, however, that Respondent has not committed otherunfair labor practices is "hardly a reason for denying aneffective remedy for the unfair labor practices it did com-mit,"American FireApparatus Co.,160 N LRB 1318.On the basis of the foregoing findings of fact and con-clusions, I recommend that the Board issue the following- RALSTON PURINA COMPANYORDERRalston Purina Company,Corydon and Pekin, Indi-ana, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening to change the terms or conditions ofemployment as a result of unionization.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirright to self-organization,to form,join,or assist theUnion or any other labor organization,to bargain collec-tively through representatives of their own choosing, orto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from many or all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Post at its place in Corydon and Pekin,Indiana, co-pies of the attached notice marked"Appendix."2Copiesof said notice, to be furnished by the Regional Directorfor Region 25, after being duly signed by the Respond-ent's representative,shall be posted by the Respondentimmediately upon receipt thereof,and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced,or covered by any other material.(b)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.3IT IS FURTHER RECOMMENDED that in all other respectsthe complaint be and hereby is dismissed.I In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."3 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting, within to days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES571Pursuant to the Recommeded Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT threaten to change any term or con-dition of your work as a result of unionization at ourplants.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their right to self-organization,to form, join,or assist the Union or any other labor organization,to bargain collectively through representatives oftheir own choosing,or to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities.All our employees are free to become or remain, orrefrain from becoming or remaining,members of the In-ternational Union of District 50, United Mine Workersof America or any other labor organization.DatedByRALSTON PURINA COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office,614 ISTACenter, 150 West Market Street,Indianapolis, Indiana46204, Telephone 63 3-8921.